Filed 4/5/21 In re A.M. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re A.M., a Person Coming                                  B308103
Under the Juvenile Court Law.
LOS ANGELES COUNTY                                           (Los Angeles County
DEPARTMENT OF                                                Super. Ct. No. 19CCJP02503B)
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

ASHLEY M.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Victor G. Viramontes, Judge. Affirmed.
      Maureen L. Keaney, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Jacklyn K. Louie, Deputy County
Counsel, for Plaintiff and Respondent.
                           *********
       Mother Ashley M. appeals the juvenile court’s jurisdictional
findings for her then four-year-old son, A.M., based on domestic
violence between mother and her boyfriend, A.B. Mother does
not challenge the sustained jurisdictional finding that she failed
to protect A.M. by allowing A.B. to be under the influence of
alcohol around her son. Therefore, mother’s jurisdictional
challenge is nonjusticiable.
       Mother also appeals the dispositional order removing A.M.
from her care. While this appeal was pending, A.M. was
returned to mother with family maintenance services. Therefore,
mother’s appeal of the dispositional order is moot. We affirm.
                         BACKGROUND
       This family came to the attention of the Los Angeles
County Department of Children and Family Services in
June 2020, only six months after the court had terminated
jurisdiction over A.M. in a previous dependency case, with an
order granting custody of A.M. to mother. Police had been
dispatched to the family home in June 2020 at 5:30 a.m. Mother
reported a domestic dispute, claiming to have been “beat up” by
A.B. When police attempted to investigate and detained A.B.,
mother became belligerent, yelling and cursing at responding
officers, demanding that A.B. be released, and recanting her
report. Mother threatened to shoot and kill police and said she
and her boyfriend were gang members. Mother was “aggressive
and out of control.”
       A.B.’s eyes were bloodshot and he smelled of alcohol. Police
arrested him for being drunk in public. Mother also appeared to
be intoxicated. Mother resisted as officers took her into custody,
fighting and spitting on officers and firefighters. She was placed




                                2
on an involuntary psychiatric hold because of her aggressive and
erratic behavior and was charged with assaulting an officer.
      Mother and A.B. were so loud during the police encounter
they woke up A.M., who had been sleeping inside the apartment.
When he came out of the apartment to see what was happening,
he became upset and started to cry.
      A.M. was taken into protective custody. When he was
interviewed by a social worker at the police station, he reported
that A.B. is mean to mother and hits her. He described in detail
several incidents of domestic violence where A.B. hit mother.
Once, mother had tried to run over A.B. with a car. Mother also
kicked A.B. in the face after he struck her. A.M. once hit A.B. in
the face “for hitting his mother.” A.B. did not strike him back.
       After her release from the hospital, mother told a
Department social worker that a neighbor must have called
police because she and A.B. were talking loudly outside the
apartment while A.M. slept. According to mother, her neighbors
frequently call the police over trivial things, and she and A.B.
had not been arguing. When confronted with her young son’s
statements about domestic violence, mother explained that he
“makes stuff up.” She denied any history of domestic violence
with A.B.
      The family has a child welfare history. In April 2019, the
Department substantiated a domestic violence referral. In May
2019, the juvenile court sustained allegations based on numerous
incidents of domestic violence between mother and then
boyfriend T.H., including threats by T.H. to kill mother. Mother
had failed to protect A.M. from T.H., who has a substantial
criminal history, including murder, and is an active gang
member. The court also sustained allegations that mother was




                                3
the victim of domestic violence by Anthony B., A.M.’s father,
while mother was pregnant with A.M. Mother complied with the
previous case plan, and jurisdiction was terminated in December
2019 with a custody order granting mother legal and physical
custody of A.M.
       At the August 17, 2020 adjudication/disposition hearing in
this case, the juvenile court sustained allegations under Welfare
and Institutions Code section 300, subdivisions (a) and (b) based
on domestic violence between mother and A.B., and under
section 300, subdivision (b), based on failure to protect due to
A.B.’s intoxication. The court removed A.M. from mother.
       Mother timely appealed. While her appeal was pending,
A.M. was returned to her care.
                            DISCUSSION
       The Department contends mother’s jurisdictional challenge
is nonjusticiable because she has not challenged the sustained
allegation concerning A.B.’s intoxication. “When a dependency
petition alleges multiple grounds for its assertion that a minor
comes within the dependency court’s jurisdiction, a reviewing
court can affirm the juvenile court’s finding of jurisdiction over
the minor if any one of the statutory bases for jurisdiction that
are enumerated in the petition is supported by substantial
evidence. In such a case, the reviewing court need not consider
whether any or all of the other alleged statutory grounds for
jurisdiction are supported by the evidence.” (In re Alexis E.
(2009) 171 Cal.App.4th 438, 451.)
       We find mother’s attack on the domestic violence
allegations alone is nonjusticiable. (In re I.A. (2011)
201 Cal.App.4th 1484, 1490–1491 [“An important requirement for
justiciability is the availability of ‘effective’ relief—that is, the




                                 4
prospect of a remedy that can have a practical, tangible impact
on the parties’ conduct or legal status.”].)
      In any event, there is no merit to mother’s claim the
domestic violence allegations are unsupported. It is well settled
that exposing a child to domestic violence is a sufficient basis for
the juvenile court to assert jurisdiction. (In re T.V. (2013)
217 Cal.App.4th 126, 134; In re Giovanni F. (2010)
184 Cal.App.4th 594, 599–601.) Mother had a long and
unresolved history of domestic violence with multiple partners,
and it appears she has not benefited from the services provided in
her prior dependency case.
      We need not consider mother’s challenge to the removal
order, as A.M. has been returned to her care. Reversal of the
dispositional order would not provide mother with any relief
beyond what she has already received. (In re Dani R. (2001)
89 Cal.App.4th 402, 404; see also In re Michelle M. (1992)
8 Cal.App.4th 326, 329–330.)
                          DISPOSITION
      The jurisdictional and dispositional orders are affirmed.



                              GRIMES, J.
      WE CONCUR:



                        BIGELOW, P. J.



                        WILEY, J.




                                 5